July 03, 2009

Mr. John Christopher Nickelson
Shannon, Gracey, Ratliff & Miller, L.L.P.
777 Main Street, Suite 3800
Fort Worth, TX 76102

Mr. Russell J. Bowman
Scott Bowman & Stella
3131 McKinney Ave., Suite 220
Dallas, TX 75204
Mr. Michael W. Huddleston
Shannon Gracey Ratliff & Miller, L.L.P.
500 N. Akard Street, Suite 2500
Dallas, TX 75201

RE:   Case Number:  06-1071
      Court of Appeals Number:  05-05-00640-CV
      Trial Court Number:  296-00088-05

Style:      STATE FARM LLOYDS
      v.
      BECKY ANN JOHNSON

Dear Counsel:

      Today the Supreme Court of Texas issued an opinion and judgment in the
above-referenced cause.  The judgment is enclosed.  You may  obtain  a  copy
of                    the                    opinion                     at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   an   opinion   by   email,   please   contact   Claudia   Jenks    at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure: Judgment
|cc:|Ms. Hannah Kunkle  |
|   |Ms. Lisa Matz      |
|   |Ms. Linda Jene     |
|   |Burgess            |
|   |Mr. Peter R. Meeker|